Citation Nr: 1621294	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  14-40 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to status as surviving spouse for purposes of establishing eligibility for dependency and indemnity benefits (DIC), accrued benefits, and death pension.


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran had active service in the Philippine Commonwealth Army from December 1941 to January 1943, and from September 1945 to November 1945.  He was a prisoner of war in the Philippines from May 30, 1942, to January 20, 1943.  He died in July 2013.  The Appellant was married to the Veteran at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran and the Appellant were married less than a year prior to his death.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse, for purposes of establishing eligibility for DIC, accrued benefits, and death pension, have not been met.  38 U.S.C.A. §§ 101, 103, 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.54, 3.205 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA is not applicable to this claim because resolution of the claim turns on statutory interpretation, rather than the evidence.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).

II.  Status as Surviving Spouse

The Appellant seeks recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, accrued benefits, and death pension.

A surviving spouse of a veteran may be eligible for DIC benefits, depending on whether the specific requirements for entitlement to such benefits are met. However, the initial requirement for eligibility is that the appellant must meet the requirements for a "surviving spouse" under 38 C.F.R. § 3.54 and 38 U.S.C.A. § 5121(a). 

A "surviving spouse" of a veteran is a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (with some exceptions inapplicable here), and who has not remarried or, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.54(c), a surviving spouse may qualify for DIC compensation if married to the veteran before or during service; or, if married after separation from service, then before the expiration of 15 years after the termination of the period of service in which the injury or disease causing death was incurred or aggravated; or, married for one year or more; or, married for any period of time if a child was born of the marriage or before the marriage. 

The record shows the Veteran and the Appellant were married on October [redacted], 2012.  The Veteran passed away on July [redacted], 2013, less than a year after their marriage.  They did not have any children before or during their marriage.  See October 2013 VA Form 21-534EZ, Application for DIC, Death Pension and/or Accrued Benefits.  The Veteran separated from service in 1945, and they were not married during service or within 15 years from his separation.

To the extent that the Appellant is arguing that surviving spouse status should be conferred on her on the basis of equity, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board is sympathetic to the Appellant's claim.  The Board does not dispute the fact that the Appellant was married to the Veteran at the time of his death.  Nevertheless, the fact remains that the Appellant does not satisfy the legal requirements for recognition as the Veteran's "surviving spouse" for VA death benefit purposes.



ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, accrued benefits, and death pension is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


